01

02

03

04

05

06

07

08

09

10

1]

12

13

14

15

16

17

18

19

20

21

22

Case 2:21-mj-00018-MLP Document 8 Filed 01/22/21 Page 1 of 3

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
UNITED STATES OF AMERICA, ) CASE NO. MJ21-018
Plaintiff,
V. DETENTION ORDER
TRUNG Q. PHAN,
Defendant. )

 

 

Offense Charged in Complaint

 

Willful failure to Report as Directed to Serve Sentence.
Detention Hearing:
Defendant made his initial appearance on the complaint on January 22, 2021. Counsel
for the United States and defense counsel stipulated to the entry of a detention order.
Based upon the factual findings and statement of reasons for detention hereafter set forth, the
court finds that no condition or combination of conditions which defendant can meet will

reasonably assure the.future appearances of defendant as required.

DETENTION ORDER
PAGE -1

 
01

02

03

04

05

06

07

08

09

10

1]

12

13

14

15

16

17

18

19

20

21

22

 

Case 2:21-mj-00018-MLP Document 8 Filed 01/22/21 Page 2 of 3

FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION

 

The Complaint, and the Petition for Revocation of defendant’s previous bond, allege the
following facts. Defendant has not, thus far, contested any of these facts.

(1) Defendant was convicted of conspiracy to distribute controlled substances, and
sentenced in this court on May 9, 2017. He remained on his previous bond,
and was given a self-surrender date. At defendant’s request, the court
extended that date, and changed the place of self-surrender.

(2) Defendant failed to surrender on that date, or at any time since.

(3) He has been at large for over three years since that date.

(4) Defendant and his counsel stipulated to the entry of a Detention Order.

It is therefore ORDERED:

1. Defendant shall be detained pending trial and committed to the custody of the
Attorney General for confinement in a correction facility separate, to the extent
practicable, from persons awaiting or serving sentences or being held in custody
pending appeal;

2. Defendant shall be afforded reasonable opportunity for private consultation with
counsel;

3. On order of the United States or on request of an attorney for the Government, the
person in charge of the corrections facility in which defendant is confined shall deliver
the defendant to a United States Marshal for the purpose of an appearance in

connection with a court proceeding; and

DETENTION ORDER
PAGE -2

 
01

02

03

04

05

06

07

08

09

10

11

12

13

14

15

16

17

18

19

20

21

22

 

Case 2:21-mj-00018-MLP Document 8 Filed 01/22/21 Page 3 of 3

4. The Clerk shall direct copies of this Order to counsel for the United States, to counsel
for the defendant, to the United States Marshal, and to the United States Pretrial
Services Officer.

DATED this 22nd day of January, 2021.

Jon L. Weinber:
United States Magistrate Judge

DETENTION ORDER
PAGE -3

 
